Exhibit 10.2
 
 
SECURITY AGREEMENT
THIS SECURITY AGREEMENT (this "Agreement"), dated as of January 28, 2019, is by
and between RIOT BLOCKCHAIN, INC., a Nevada corporation (the "Grantor"), and
[_________] (the “Secured Party”).
WHEREAS, on the date hereof, the Grantor has issued its Senior Secured
Convertible Promissory Note (the “Note”) to the Secured Party pursuant to that
certain Securities Purchase Agreement of even date herewith (as amended,
supplemented or otherwise modified from time to time, the “Purchase Agreement”)
between the Grantor and the Secured Party; Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Purchase Agreement;
WHEREAS, this Agreement is given by the Grantor in favor of the Secured Party to
secure the payment and performance of all of the Secured Obligations (as defined
below); and
WHEREAS, one of the conditions of the Purchase Agreement is that the obligations
of the Grantor thereunder shall be secured by a security interest in the
Collateral owned by the Grantor in favor of the Secured Party;
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Definitions.
(a)       Unless otherwise specified herein, all references to Sections and
Schedules herein are to Sections and Schedules of this Agreement.
(b)       Unless otherwise defined herein, terms used herein that are defined in
the UCC shall have the meanings assigned to them in the UCC. However, if a term
is defined in Article 9 of the UCC differently than in another Article of the
UCC, the term has the meaning specified in Article 9.
(c)       For purposes of this Agreement, the following terms shall have the
following meanings:
"Collateral" has the meaning set forth in Section 2.
"Event of Default" has the meaning set forth in the Note.
"First Priority" means, with respect to any lien and security interest purported
to be created in any Collateral pursuant to this Agreement, such lien and
security interest is the most senior lien to which such Collateral is subject
(subject only to liens permitted under the Purchase Agreement).
"Proceeds" means "proceeds" as such term is defined in section 9‑102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Collateral, collections thereon or distributions with respect
thereto.
"Secured Obligations" has the meaning set forth in Section 3.
 
 

--------------------------------------------------------------------------------

 
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of Kansas or, when the laws of any other state govern the method or manner
of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.
2. Grant of Security Interest. The Grantor hereby pledges and grants to the
Secured Party, and hereby creates a continuing First Priority lien and security
interest in favor of the Secured Party in and to all of its right, title and
interest in and to the following, wherever located, whether now existing or
hereafter from time to time arising or acquired (collectively, the
"Collateral"):
(a) all fixtures and personal property of every kind and nature including all
accounts (including health-care-insurance receivables), goods (including
inventory and equipment), documents (including, if applicable, electronic
documents), instruments, promissory notes, chattel paper (whether tangible or
electronic), letters of credit, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), securities and all other investment
property, stock and all securities of the Grantor’s subsidiaries, commercial
tort claims described on Schedule 5(c) hereof as supplemented by any written
notification given by the Grantor to the Secured Party, copyrights, patents,
trademarks, all intellectual property, general intangibles (including all
payment intangibles), money, deposit accounts, and any other contract rights or
rights to the payment of money; and
(b) all Proceeds and products of each of the foregoing, all books and records
relating to the foregoing, all supporting obligations related thereto, and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to the Grantor from time to time with
respect to any of the foregoing.
3. Secured Obligations. The Collateral secures the due and prompt payment and
performance of:
(a) the obligations of the Grantor from time to time arising under the Note, the
Purchase Agreement, this Agreement, the other Transaction Documents or otherwise
with respect to the due and prompt payment of (i) the principal of and premium,
if any, and interest on the Note (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
commissions, costs, attorneys' fees and disbursements, reimbursement
obligations, contract causes of action, expenses and indemnities, whether
primary, secondary, direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Grantor under or in respect of the Note,
the Purchase Agreement and this Agreement; and
(b) all other covenants, duties, debts, obligations and liabilities of any kind
of the Grantor under or in respect of the Note, the Purchase Agreement, this
Agreement, the other Transaction Documents or any other document made, delivered
or given in connection with any of the foregoing, in each case whether evidenced
by a note or other writing, whether allowed in any bankruptcy, insolvency,
receivership or other similar proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether primary, secondary, direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, fixed or otherwise (all such obligations, covenants, duties,
debts, liabilities, sums and expenses set forth in this Section 3 being herein
collectively called the "Secured Obligations").
 
 
2

--------------------------------------------------------------------------------

 
4. Perfection of Security Interest and Further Assurances.
(a) The Grantor shall take all actions required to perfect the security interest
of the Secured Party in the Collateral, including, without limitation, with
respect to all Collateral over which control may be obtained within the meaning
of sections 8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC.  The Grantor shall
immediately take all actions as may be requested from time to time by the
Secured Party so that control of such Collateral is obtained and at all times
held by the Secured Party. All of the foregoing shall be at the sole cost and
expense of the Grantor.
(b) The Grantor hereby irrevocably authorizes the Secured Party at any time and
from time to time to file in any relevant jurisdiction any financing statements
and amendments thereto that contain the information required by Article 9 of the
UCC of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including any financing or continuation
statements or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by the Grantor
hereunder, without the signature of the Grantor where permitted by law,
including the filing of a financing statement describing the Collateral as all
assets now owned or hereafter acquired by the Grantor, or words of similar
effect. The Grantor agrees to provide all information required by the Secured
Party pursuant to this Section promptly to the Secured Party upon request.
(c) The Grantor hereby further authorizes the Secured Party to file with the
United States Patent and Trademark Office and the United States Copyright Office
(and any successor office and any similar office in any state of the United
States or in any other country) this Agreement and other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by the Grantor hereunder, without the signature of the
Grantor where permitted by law.
(d) If the Grantor shall at any time hold or acquire any certificated
securities, promissory notes, tangible chattel paper, negotiable documents or
warehouse receipts relating to the Collateral, the Grantor shall immediately
endorse, assign and deliver the same to the Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify.
(e) If the Grantor shall at any time hold or acquire a commercial tort claim,
the Grantor shall (i) immediately notify the Secured Party in a writing signed
by the Grantor of the particulars thereof and grant to the Secured Party in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Secured Party and (ii) deliver to the Secured Party an
updated Schedule 5(c).
(f) If any Collateral is at any time in the possession of a bailee, the Grantor
shall promptly notify the Secured Party thereof and, at the Secured Party's
request and option, shall promptly obtain an acknowledgment from the bailee, in
form and substance satisfactory to the Secured Party, that the bailee holds such
Collateral for the benefit of the Secured Party and the bailee agrees to comply,
without further consent of the Grantor, at any time with instructions of the
Secured Party as to such Collateral.
 
 
3

--------------------------------------------------------------------------------

 
(g) The Grantor agrees that at any time and from time to time, at the expense of
the Grantor, the Grantor will promptly execute and deliver all further
instruments and documents, obtain such agreements from third parties, and take
all further action, that may be necessary or desirable, or that the Secured
Party may reasonably request, in order to create and/or maintain the validity,
perfection or priority of and protect any security interest granted or purported
to be granted hereby or to enable the Secured Party to exercise and enforce its
rights and remedies hereunder or under any other agreement with respect to any
Collateral.
5. Representations and Warranties. The Grantor represents and warrants as
follows:
(a) That: (i) the Grantor's exact legal name is that indicated on the signature
page hereof, (ii) the Grantor is a corporation and is duly organized in the
State of Nevada, and (iii) the Grantor's place of business (or, if more than
one, its chief executive office), and its mailing address are identified in
Section 9(h) the Purchase Agreement.
(b) Except as set forth on Schedule 5(b), the Grantor holds no capital stock.
All Collateral consisting of securities have been duly authorized and validly
issued, and are fully paid and non-assessable and subject to no options to
purchase or similar rights. Schedule 5(b) lists all of the current collateral.
(c) The Grantor holds no commercial tort claims except as indicated on Schedule
5(c).
(d) The Grantor has no interest in, or title to, any patent, trademark or
copyright except as set forth in Schedule 5(d).  All intellectual property owned
by the Grantor is valid, subsisting and enforceable and all filings necessary to
maintain the effectiveness of such registrations have been made.  The Grantor is
the sole and exclusive owner of the entire and unencumbered right, title and
interest in and to all intellectual property purported to be owned by the
Grantor, free and clear of any liens (including without limitation licenses and
covenants by such Grantor not to sue third persons).  Except as set forth on
Schedule 5(d), the Grantor has no notice of any suits or actions commenced or
threatened in writing with reference to any intellectual property.  The
operation of the Grantor’s business as currently conducted and the use of its
intellectual property in connection therewith do not infringe, misappropriate or
otherwise violate the intellectual property rights of any third party.  The
execution, delivery and performance of this Agreement or any notice of grant of
security interest in copyrights, trademarks or patents and the filing of such
notice by the Grantor will not violate or cause a default under any intellectual
property of the Grantor or any agreement in connection therewith.
(e) Schedule 5(e) sets forth a complete and accurate list of all deposit
accounts and all securities accounts maintained by the Grantor, and correctly
identifies the name and address of each depository or broker dealer where the
account is maintained, the name in which the account is held, the purpose of the
account, and the complete account number thereof.
(f) None of the Collateral constitutes, or is the proceeds of, (i) farm
products, (ii) as-extracted collateral, (iii) manufactured homes, (iv)
health-care-insurance receivables, (v) timber to be cut, or (vi) aircraft,
aircraft engines, satellites, ships or railroad rolling stock. None of the
account debtors or other persons obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statutes or rules in respect of such Collateral.
 
4

--------------------------------------------------------------------------------

 
(g)          The Grantor has at all times operated its business in compliance
with all applicable provisions of the federal Fair Labor Standards Act, as
amended, and with all applicable provisions of federal, state and local statutes
and ordinances dealing with the control, shipment, storage or disposal of
hazardous materials or substances.
(h)          At the time the Collateral becomes subject to the lien and security
interest created by this Agreement, the Grantor will be the sole, direct, legal
and beneficial owner thereof, free and clear of any lien, security interest,
encumbrance, claim, option or right of others except for the security interest
created by this Agreement and the lien created by that certain commercial lease
agreement by and between the Grantor’s subsidiary, Kairos Global Technology,
Inc. and 7725 Reno, LLC with regard to those digital currency miners installed
at its Oklahoma City, Oklahoma mining facility (the “Mining Facility”).
(i) The pledge of the Collateral pursuant to this Agreement creates a valid and
perfected First Priority security interest in the Collateral, securing the
payment and performance when due of the Secured Obligations.
(j) It has full power, authority and legal right to deliver the Note and pledge
the Collateral pursuant to this Agreement.
(k)          This Agreement has been duly authorized, executed and delivered by
the Grantor and constitutes a legal, valid and binding obligation of the Grantor
enforceable against the Grantor in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors' rights generally and subject to equitable principles
(regardless of whether enforcement is sought in equity or at law).
(l) No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the pledge
by the Grantor of the Collateral pursuant to this Agreement or for the execution
and delivery of this Agreement by the Grantor or the performance by the Grantor
of its obligations hereunder other than (a) filings required to perfect Liens
under the Transaction Documents and (b) approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect.
(m)          The execution and delivery of this Agreement by the Grantor and the
performance by the Grantor of its obligations hereunder, will not violate any
provision of any applicable law or regulation or any order, judgment, writ,
award or decree of any court, arbitrator or Governmental Authority, domestic or
foreign, applicable to the Grantor or any of its property, or the organizational
or governing documents of the Grantor or any agreement or instrument to which
the Grantor is party or by which it or its property is bound.
(n)          The Grantor has taken all action required on its part for control
(as defined in sections 8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, as
applicable) over all Collateral with respect to which such control may be
obtained pursuant to the UCC.
 
 
5

--------------------------------------------------------------------------------

 
6. Voting, Distributions and Receivables.
(a) The Secured Party agrees that unless an Event of Default shall have occurred
and be continuing, the Grantor may, to the extent the Grantor has such right as
a holder of the Collateral consisting of securities, other capital stock or
indebtedness owed by any obligor, vote and give consents, ratifications and
waivers with respect thereto, except to the extent that, in the Secured Party's
reasonable judgment, any such vote, consent, ratification or waiver could
detract from the value thereof as Collateral or which could be inconsistent with
or result in any violation of any provision of the Purchase Agreement or this
Agreement, and from time to time, upon request from the Grantor, the Secured
Party shall deliver to the Grantor suitable proxies so that the Grantor may cast
such votes, consents, ratifications and waivers.
(b) The Secured Party agrees that the Grantor may, unless an Event of Default
shall have occurred and be continuing, receive and retain all cash dividends and
other distributions with respect to the Collateral consisting of securities,
other Capital Stock or indebtedness owed by any obligor.
(c) If any Event of Default shall have occurred and be continuing, The Secured
Party may, or at the request and option of the Secured Party the Grantor shall,
notify account debtors and other persons obligated on any of the Collateral of
the security interest of the Secured Party in any account, chattel paper,
general intangible, instrument or other Collateral and that payment thereof is
to be made directly to the Secured Party.
7. Covenants. The Grantor covenants as follows:
(a) The Grantor will not, without providing at least 30 days' prior written
notice to the Secured Party, change its legal name, identity, type of
organization, jurisdiction of organization, corporate structure, or the location
of its chief executive office or its principal place of business. The Grantor
will, prior to any change described in the preceding sentence, take all actions
reasonably requested by the Secured Party to maintain the perfection and
priority of the Secured Party's security interest in the Collateral.
(b) The Collateral, to the extent not delivered to the Secured Party pursuant to
Section 4, will be kept at the address of the Grantor specified for the giving
of notices in the Purchase Agreement or at the Mining Facility, with respect to
its digital currency miners pledged as collateral hereunder, and the Grantor
will not remove the Collateral from such locations without providing at least 30
days' prior written notice to the Secured Party. The Grantor will, prior to any
change described in the preceding sentence, take all actions reasonably required
by the Secured Party to maintain the perfection and priority of the Secured
Party's security interest in the Collateral.
(c) The Grantor shall, at its own cost and expense, defend title to the
Collateral and the First Priority lien and security interest of the Secured
Party therein against the claim of any person claiming against or through the
Grantor and shall maintain and preserve such perfected First Priority security
interest for so long as this Agreement shall remain in effect.  The Grantor
hereby agrees that it shall supplement the Schedules hereto promptly upon
obtaining information which would require any material correction or addition to
the information therein which would require any action in order to perfect or
maintain the perfection of the Secured Party’s security interest in the
Collateral and shall promptly deliver such updated Schedules to the Secured
Party.
(d) The Grantor will not sell, offer to sell, dispose of, convey, assign or
otherwise transfer, grant any option with respect to, restrict, or grant,
create, permit or suffer to exist any mortgage, pledge, lien, security interest,
option, right of first offer, encumbrance or other restriction or limitation of
any nature whatsoever on, any of the Collateral or any interest therein except
with the prior written consent of the Secured Party or as otherwise permitted by
the Purchase Agreement, except for sales of its digital currency assets obtained
through its mining activities in the ordinary course of Grantor’s business.
 
6

--------------------------------------------------------------------------------

 
(e) The Grantor will keep the Collateral in good order and repair and will not
use the same in violation of law or any policy of insurance thereon.  The
Grantor will permit the Secured Party, or its designee, to inspect the
Collateral at any reasonable time, wherever located.
(f) The Grantor will pay promptly when due all taxes, assessments, governmental
charges, and levies upon the Collateral or incurred in connection with the use
or operation of the Collateral or incurred in connection with this Agreement
except as provided in the Purchase Agreement.
(g) The Grantor will continue to operate its business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances.
(h) The Grantor shall carry and maintain in full force and effect, at its own
expense and with financially sound and reputable insurance companies, insurance
with respect to the Collateral in such amounts, with such deductibles and
covering such risks as is customarily carried by companies engaged in the same
or similar businesses and owning similar properties in the localities where the
Grantor operates.  All such insurance shall (i) name the Secured Party as loss
payee (to the extent covering risk of loss or damage to tangible property) and
as an additional named insured as its interests may appear (to the extent
covering any other risk), (ii) provide that no cancellation, material reduction
in amount or material change in coverage thereof shall be effective until at
least thirty (30) days after receipt by the Secured Party of written notice
thereof and (iii) be reasonably satisfactory in all other respects to Secured
Party.
8.  Secured Party Appointed Attorney-in-Fact. The Grantor hereby appoints the
Secured Party the Grantor's attorney-in-fact, with full authority in the place
and stead of the Grantor and in the name of the Grantor or otherwise, from time
to time during the continuance of an Event of Default in the Secured Party's
discretion to take any action and to execute any instrument which the Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement (but the Secured Party shall not be obligated to and shall have no
liability to the Grantor or any third party for failure to do so or take
action). This appointment, being coupled with an interest, shall be irrevocable.
The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.
9.  Secured Party May Perform. If the Grantor fails to perform any obligation
contained in this Agreement, the Secured Party may itself perform, or cause
performance of, such obligation, and the expenses of the Secured Party incurred
in connection therewith shall be payable by the Grantor; provided that the
Secured Party shall not be required to perform or discharge any obligation of
the Grantor.
10. Reasonable Care. The Secured Party shall have no duty with respect to the
care and preservation of the Collateral beyond the exercise of reasonable care.
The Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Secured Party
accords its own property, it being understood that the Secured Party shall not
have any responsibility for (a) ascertaining or taking action with respect to
any claims, the nature or sufficiency of any payment or performance by any party
under or pursuant to any agreement relating to the Collateral or other matters
relative to any Collateral, whether or not the Secured Party has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral. Nothing set forth in
this Agreement, nor the exercise by the Secured Party of any of the rights and
remedies hereunder, shall relieve the Grantor from the performance of any
obligation on the Grantor's part to be performed or observed in respect of any
of the Collateral.
 
7

--------------------------------------------------------------------------------

 
11. Remedies Upon Default.
(a) If any Event of Default shall have occurred and be continuing, the Secured
Party, without any other notice to or demand upon the Grantor, may assert all
rights and remedies of a secured party under the UCC or other applicable law,
including, without limitation, the right to take possession of, hold, collect,
sell, lease, deliver, grant options to purchase or otherwise retain, liquidate
or dispose of all or any portion of the Collateral. If notice prior to
disposition of the Collateral or any portion thereof is necessary under
applicable law, written notice mailed to the Grantor at its notice address as
provided in Section 15 hereof ten days prior to the date of such disposition
shall constitute reasonable notice, but notice given in any other reasonable
manner shall be sufficient. So long as the sale of the Collateral is made in a
commercially reasonable manner, the Secured Party may sell such Collateral on
such terms and to such purchaser(s) as the Secured Party in its absolute
discretion may choose, without assuming any credit risk and without any
obligation to advertise or give notice of any kind other than that necessary
under applicable law. Without precluding any other methods of sale, the sale of
the Collateral or any portion thereof shall have been made in a commercially
reasonable manner if conducted in conformity with reasonable commercial
practices of creditors disposing of similar property. At any sale of the
Collateral, if permitted by applicable law, the Secured Party may be the
purchaser, licensee, assignee or recipient of the Collateral or any part thereof
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price of the Collateral or
any part thereof payable at such sale. To the extent permitted by applicable
law, the Grantor waives all claims, damages and demands it may acquire against
the Secured Party arising out of the exercise by it of any rights hereunder. The
Grantor hereby waives and releases to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling the Collateral and
any other security for the Secured Obligations or otherwise. At any such sale,
unless prohibited by applicable law, the Secured Party or any custodian may bid
for and purchase all or any part of the Collateral so sold free from any such
right or equity of redemption. Neither the Secured Party nor any custodian shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing, nor shall it be under any obligation to take any
action whatsoever with regard thereto. The Grantor agrees that it would not be
commercially unreasonable for the Secured Party to dispose of the Collateral or
any portion thereof by utilizing internet sites that provide for the auction of
assets of the type included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets. The Secured
Party shall not be obligated to clean-up or otherwise prepare the Collateral for
sale.
(b) If any Event of Default shall have occurred and be continuing, all rights of
the Grantor to (i) exercise the voting and other consensual rights it would
otherwise be entitled to exercise pursuant to Section 6(a) and (ii) receive the
dividends and other distributions which it would otherwise be entitled to
receive and retain pursuant to Section 6(b), shall immediately cease, and all
such rights shall thereupon become vested in the Secured Party, which shall have
the sole right to exercise such voting and other consensual rights and receive
and hold such dividends and other distributions as Collateral.
 
8

--------------------------------------------------------------------------------

 
(c) If any Event of Default shall have occurred and be continuing, any cash held
by the Secured Party as Collateral and all cash Proceeds received by the Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied in whole or in part by the
Secured Party to the payment of expenses incurred by the Secured Party in
connection with the foregoing or incidental to the care or safekeeping of any of
the Collateral or in any way relating to the Collateral or the rights of the
Secured Party hereunder, including reasonable attorneys' fees, and the balance
of such proceeds shall be applied or set off against the Secured Obligations.
(d) Any surplus of such cash or cash Proceeds held by the Secured Party and
remaining after payment in full of all the Secured Obligations shall be paid
over to the Grantor or to whomsoever may be lawfully entitled to receive such
surplus. The Grantor shall remain liable for any deficiency if such cash and the
cash Proceeds of any sale or other realization of the Collateral are
insufficient to pay the Secured Obligations and the reasonable fees and other
charges of any attorneys employed by the Secured Party to collect such
deficiency.
(e) If the Secured Party shall determine to exercise its rights to sell all or
any of the Collateral pursuant to this Section, the Grantor agrees that, upon
request of the Secured Party, the Grantor will, at its own expense, do or cause
to be done all such acts and things as may be necessary to make such sale of the
Collateral or any part thereof valid and binding and in compliance with
applicable law.
12. No Waiver and Cumulative Remedies. The Secured Party shall not by any act
(except by a written instrument pursuant to Section 14), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
provided by law.
13. SECURITY INTEREST ABSOLUTE. The Grantor hereby waives, to the extent
permitted by Law, demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description. All rights of the Secured Party and liens and
security interests hereunder, and all Secured Obligations of the Grantor
hereunder, shall be absolute and unconditional irrespective of:
(a) Any illegality or lack of validity or enforceability of any Secured
Obligation or any related agreement or instrument;
(b) any change in the time, place or manner of payment of, or in any other term
of, the Secured Obligations, or any rescission, waiver, amendment or other
modification of the Purchase Agreement, this Agreement or any other agreement,
including any increase in the Secured Obligations resulting from any extension
of additional credit or otherwise;
(c) any taking, exchange, substitution, release, impairment or non-perfection of
any Collateral or any other collateral, or any taking, release, impairment,
amendment, waiver or other modification of any guaranty, for all or any of the
Secured Obligations;
(d) any manner of sale, disposition or application of proceeds of any Collateral
or any other collateral or other assets to all or part of the Secured
Obligations;
 
9

--------------------------------------------------------------------------------

 
(e) any default, failure or delay, willful or otherwise, in the performance of
the Secured Obligations;
(f) any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, the
Grantor against the Secured Party; or
(g) any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Note or any existence of or reliance
on any representation by the Secured Party that might vary the risk of the
Grantor or otherwise operate as a defense available to, or a legal or equitable
discharge of, the Grantor or any other grantor, guarantor or surety.
14. Amendments. None of the terms or provisions of this Agreement may be
amended, modified, supplemented, terminated or waived, and no consent to any
departure by the Grantor therefrom shall be effective unless the same shall be
in writing and signed by the Secured Party and the Grantor, and then such
amendment, modification, supplement, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which made or given.
15. Addresses For Notices. All notices and other communications provided for in
this Agreement shall be in writing and shall be given in the manner and become
effective as set forth in the Purchase Agreement, and addressed to the
respective parties at their addresses as specified in Section 9(h) of the
Purchase Agreement or as to either party at such other address as shall be
designated by such party in a written notice to each other party.
16. Continuing Security Interest; Further Actions. This Agreement shall create a
continuing First Priority lien and security interest in the Collateral and shall
(a) subject to Section 17, remain in full force and effect until payment and
performance in full of the Secured Obligations, (b) be binding upon the Grantor,
its successors and assigns, and (c) inure to the benefit of the Secured Party
and its successors, transferees and assigns; provided that the Grantor may not
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Secured Party.
17. Termination; Release. On the date on which all Secured Obligations have been
paid and performed in full, the Secured Party will, at the request and sole
expense of the Grantor, (a) duly assign, transfer and deliver to or at the
direction of the Grantor (without recourse and without any representation or
warranty) such of the Collateral as may then remain in the possession of the
Secured Party, together with any monies at the time held by the Secured Party
hereunder, and (b) execute and deliver to the Grantor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement.
18. GOVERNING LAW. This Agreement and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Agreement and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the laws of the
State of Kansas.
 
 
10

--------------------------------------------------------------------------------

 
19. Arbitration; Waiver of Jury Trial.  Any disputes, claims, or controversies
arising out of or relating to this Agreement or the transactions contemplated
thereby, or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
Agreement to arbitrate, shall be referred to and resolved solely and exclusively
by binding arbitration to be conducted before the Judicial Arbitration and
Mediation Service (“JAMS” ), or its successor pursuant the expedited procedures
set forth in the JAMS Comprehensive Arbitration Rules and Procedures (the
“Rules” ), including Rules 16.1 and 16.2 of those Rules. The arbitration shall
be held in New York, New York, before a tribunal consisting of three (3)
arbitrators each of whom will be selected in accordance with the “strike and
rank” methodology set forth in Rule 15. Either party to this Agreement may,
without waiving any remedy under this Agreement, seek from any federal or state
court sitting in the State of Kansas any interim or provisional relief that is
necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal. The costs and expenses of such
arbitration shall be paid by and be the sole responsibility of the Grantor,
including but not limited to the Secured Party’s attorneys’ fees and each
arbitrator’s fees. The arbitrators’ decision must set forth a reasoned basis for
any award of damages or finding of liability. The arbitrators’ decision and
award will be made and delivered as soon as reasonably possibly and in any case
within sixty (60) days’ following the conclusion of the arbitration hearing and
shall be final and binding on the parties and may be entered by any court having
jurisdiction thereof. THE GRANTOR AND THE SECURED PARTY HEREBY WAIVE A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.
20. Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., "pdf" or "tif") format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and the other
Transaction Documents constitute the entire contract among the parties with
respect to the subject matter hereof and supersede all previous agreements and
understandings, oral or written, with respect thereto.
[SIGNATURE PAGE FOLLOWS]
 
 
11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

 
 
 
RIOT BLOCKCHAIN, INC.,
as Grantor
 
 
By: ________________________________
Name: Christopher Ensey
Title: President and CEO
 
 
 
 
 
[______________]
as Secured Party
 
 
By:_________________________________
Name:
Title:
 
       

 
 



 
12